 THE BENDIXCORP.,RESEARCHLABORATORIES DIVISION599The Bendix Corporation,Research Laboratories DivisionandLocal 9, -Amalgamated Lithographers-of America.Case No.7-CA-P2727.May 18, 1961DECISION AND ORDEROn November 3, 1960, Trial Examiner Samuel Ross issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake .certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Leedom, and Fanning].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase,and hereby adopts the Trial Examiner's findings, conclusions,and recommendations, with the exception noted below.'ORDERUpon the entire record in this case and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, The BendixCorporation, Research Laboratories Division, its officers, agents, suc-cessors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in and activities on behalf of Local9, Amalgamated Lithographers of America, or any other labor organi-1Upon discoveringthatits reproduction unit employees were using company equipmentto print union stickers, the Respondent's superintendent assembled the employees andannouncedto them thatthereafter no personal work could be done on the Respondent'smachines without prior approval by a supervisor.Prior to this time, these employeeshad been permitted' to use such equipment during their spare time for reproduction ofpersonal papers and pictures of all types, without any prior request or approval.TheTrial Examiner foundthat, "bywithdrawing the privilege of using the Company's re-production equipment for personal work because of antiunion considerations,"the Re-spondent violated Section 8(a) (1) ofthe Act.Wedo not agree.By its action, theRespondent did not withdraw the employees'privilege of using the equipment for per-sonal work.The superintendent's instruction prohibited only the use of the Respondent'sequipment to produce union material and required advance approval of material to insurecompliancewith thisprohibition.It is not unlawful for an employer to refuse to permithis equipment to be used for the production of union literature.The Respondent's re-quirement of advance approval of material was nothing more than a reasonable measurewhich an employer is entitled to take in controlling the uses to which his equipment maybe put by employees.Accordingly,we do not adopt the Trial Examiner's finding withrespect to this issue.131 NLRB No. 89. 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDzation of its employees, by discharging or refusing to reinstate anyof its employees, or in any other manner discriminating in regard totheir hire or tenure of employment, or any term or condition ofemployment.(b)Coercively or otherwise interrogating its employees in a mannerconstituting interference, restraint, or coercion concerning their mem-bership in or activities on behalf of said Union or any other labororganization.(c)Prohibiting its employees from engaging in discussion of unionactivities on the Respondent's premises or from enforcing any suchexisting prohibition, unless the said prohibition is limited to theemployees' working terms.(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform labor organizations, to join or assist Local 9, AmalgamatedLithographers of America, or any other labor organization, to bargaincollectively through representatives of their own choosing, to engagein concerted activities for the purpose of collective bargaining orother mutual aid or protection, or to refrain from engaging in suchactivities, except to the extent that such right may be affected by anagreement requiring membership in a labor organization, as au-thorized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Offer to Harold L. Hunt immediate and full reinstatement tohis former or to a substantially equivalent position without prejudiceto his seniority or other rights and privileges, and make him wholefor any loss of earnings he may have suffered as a result of the dis-crimination against him by payment of a sum of money equal to theamount that he normally would have earned as wages from the dateof his discharge to the date of the offer of reinstatement, less his netearnings during said period(Crossett Lumber Company, 8NLRB440), said backpay to be computed on a quarterly basis in themanner estab) ished by the Board in F. W.Woolworth Company,90NLRB 289.(b)Preserve and, upon request, make available to the Board orits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all records necessary to analyze the amount of backpay due andthe rights of Harold L. Hunt under the terms of this Order.(c)Post at its Research Laboratories Division at Detroit, Michi-gan, copies of the notice attached hereto marked "Appendix." 22In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." THE BENDIX CORP., RESEARCH LABORATORIES DIVISION601Copies of said notice, to be furnished by the Regional Director forthe Seventh Region, shall, after being duly signed by an authorizedrepresentative of the Respondent, be posted by the Respondent im-mediately upon receipt thereof and maintained by it for a period of60 consecutive days thereafter in conspicuous places, including allplaces where notices to employees are customarily posted.Reason-able steps shall be taken by the Respondent to insure that said no-tices are not altered, defaced, or covered by any other material.(d)Notify the Regional Director for the Seventh Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT discourage membership in or activities on behalfof Local 9, Amalgamated Lithographers of America, or any otherlabor organization, by discharging or refusing to reinstate anyof our employees or in any other manner discriminating againstour employees in regard to their hire or tenure of employment, orany term or condition of employment.WE WILL NOT coercively or otherwise interrogate our em-ployees in a manner constituting interference, restraint, or co-ercion concerning their membership in or activities on behalf ofsaid Union or any other labor organization.WE WILL NOT prohibit our employees from engaging in dis-cussion of union activities at our premises during employees'nonworking time or enforce any such existing prohibition.NVE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist Local9,Amalgamated Lithographers of America, or any other labororganization, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted activitiesfor the purpose of collective bargaining or other mutual aid orprotection, and to refrain from any or all such activities, exceptto the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment, as authorized in Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and DisclosureAct of 1959. 602DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL offer to Harold L. Hunt immediate and full rein-statement to his former or a substantially equivalent position,without prejudice to any seniority or other rights and privilegespreviously enjoyed, and make him whole for any loss of paysuffered as a result of the discrimination against him.All our employees are free to become or remain or to refrain frombecoming or remaining members of Local 9, Amalgamated Lithog-raphers of America, or any other labor organization, except to theextent that this right may be affected by an agreement in conformitywith Section 8 (a) (3) of the Act, as amended.THE BENDIX CORPORATION,RESEARCHLABORATORIES DIVISION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed by Local 9, Amalgamated Lithographers of America,hereincalled the Union,the General Counsel issued a complaint on June 1,1960,allegingthat the Bendix Corporation,Research Laboratories Division,herein called theRespondent or the Company,had engaged in and was engaging in unfair labor prac-tices within the meaning of Section 8(a) (1) and(3) of the National Labor RelationsAct, as amended(61 Stat.136, 73 Stat.519), herein called the Act. In sub-stance, the complaint alleges that since April 5, 1960,the Respondent has violatedand is violating Section 8(a) (1) of the Act, by interrogating its employees concern-ing their union membership and desires,by promising economic benefits andthreatening reprisals to its employees to discourage union membership, and bypromulgating a rule prohibiting discussion of the Union on company premises.The complaint further alleges that on April 12, 1960, in violation of Section 8(a)(3)and (1)of the Act, the Respondent discriminatorily discharged employee HaroldL.Hunt and has since refused to reinstate him because of his membership andparticipation in the Union and its activities.Respondent'sanswer denies the sub-stantive allegations of the complaint and the commission of unfair labor practices.Pursuant to notice, a hearing was held before me in Detroit,Michigan,on July6 and 7,1960.All partieswere represented at the hearing and were afforded fullopportunity to be heard,to examine and cross-examine witnesses,to introduce evi-dence pertinent to the issues,and to argue orally at the conclusion of the hearing.The General Counsel and the Respondent have filed briefs which I have fullyconsidered.Upon the entire record in the case and from my observation of the witnesses andthe physical exhibits,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is a manufacturer,fabricator,and assembler of electronic com-ponents, hydraulic equipment,and mechanical assemblies,and has plants and fa-cilities throuehout theUnited States.Italso operates a research laboratory inDetroit,Michigan,which is the only facility involved in the instant proceeding.TheCompany's research laboratory admittedly furnishes services valued in excess of$1,000.000 annually to customers located outside the State of Michigan.On theforegoing,I find that the Respondent is engaged in interstate commerce within themeaning of Section 2(6) and(7) of the Act. THE BENDIX CORP., RESEARCH LABORATORIES DIVISION603II.THELABOR ORGANIZATION INVOLVEDThe parties stipulated that Local 9, Amalgamated Lithographers of America, is alabor organization within themeaningof Section 2(5) of the Act.Accordingly,I so find.M. THE UNFAIR LABOR PRACTICESA. Backgroundand union organizationThe Company's research laboratoryhas agraphic arts department which is underthe supervision of Superintendent Clifford B. Simo.The instantcaseinvolves oneof the units in the graphic arts department, the reproduction unit, which is super-vised by John Orvosh.Orvosh hasan assistantnamed James Scarmaes whosealleged supervisory status was one of the issues litigated in this proceeding.'In March 1960, there were four other employees in the reproduction unit.' Theseemployees were apparently dissatisfied with the excessive amount of overtime re-quired of them and with the failure of the Company to provide an additional pressto relieve the necessity therefor.'On March 22, 1960, all four of the employeesin the reproduction unit attendeda union meetingand signed cards designating theUnion as their collective-bargaining representative.On April 1, 1960, the Union,sent a letter to the Company requesting recognition and on the same day filed apetitionwith the Board for certification as the representative of the Company's"lithographic production employees." 4B. Interference, restraint, and coercion1.The April 5 meeting between Capsalis and the reproduction unit employeesOn April 5, 1960, upon reecipt of the Union's request for recognition, Respond-ent's Personnel Director Aleck Capsalis called the employees in the reproductionunit and their assistant supervisor, James Scarmaes, to a meeting in one of the Com-pany's conference rooms.According to the credited testimony of the four em-ployees, Capsalis told the assembled employees that he was surprised to learn thatthe employees wanted representation by a "third party," that he thought the prob-lems of the employees had been resolved at their prior meeting,' and that he did notbelieve the employees needed a "third party" to represent them in their dealings withthe Company.Capsalis asked each of the employees individually if they believedthey needed the "third party" to represent them.All of them answered in theaffirmative."Capsalis asked what the trouble was.The employees replied that theywere being required to work too much overtime and that the pressure of work mightbe relieved if the Company acquired an additional press.Capsalis replied that hecould make no promises because he was prohibited by law from so doing but thathe thought something could be worked out if the employees reconsidered theirneed for the Union'IL-Because of my findings hereinafter set forth, I do not deem it necessary to resolvethe issue of Scarmaes'alleged supervisory status2Harold L Hunt, the alleged discriminatee, Charles Bruce Mast, Emil B. Willman, Jr,and Robert N. Manzagol3 At a meeting in late February or early March 1960, the reproduction employees hadbeen told by Superintendent Simo that they would have to work more overtime or lookfor another job.'At the hearing in the representation case (Case No 7-RC-4424), the only issue raisedby the Company was that the unit of four employees for which the Unionhad petitionedwas inappropriate and that the appropriate unit should be the entire graphic arts depart-ment.On July 13, 1960, the Board issued its Decision and Direction of Election (notpublished in NLRB volumes) concluding that the unit requested by the Union wasappropriate.On August 12, 1960, the Union won the election and on August 22 wascertified by the Board as the representative of the employees In the requested unit.' See footnote 3,supra.'Assistant Supervisor Scarmaes had not been asked by the employees to attend theMarch 22 union meeting and said he knew nothing about the Union.7To the extent that the version of this meeting given by Personnel Director Capsalisdid not agree with that of the four employees or was not an admission against interest,I have not, in general, credited it, and I have placed little, If any, reliance on his othertestimony in this case. I found Capsalis' testimony in a number of instances to beinconsistent and/or contradictory.For example, Capsalls testified on two occasions thathe asked the employees at the April 5 meeting why they had joined the Union and then, 604DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The individual meetings between Capsalis and Employees Mast and ManzagolA few days after the meeting between Capsalis and the reproduction employees,Capsalis called employee Mast to his office and told Mast that if he went to theUnion, he would be at a great disadvantage at a later time when he sought otheremployment.Capsalis further toldMast that a person as "intelligent" as Mast"could see the disadvantages of a union" for one who was not "planning to work asa lithographer" all of his life.Mast replied he would discuss it with "the group"and go along with whatever decision they made.Capsalis also called employee Manzagol into his office a few days after the April5meeting described above, and told Manzagol that he did not believe that theemployees needed a third party to represent them and that he was sure they couldwork together in the future as well as they had in the past .83.The April 21 meeting between Superintendent Simo and thereproduction employeesOn or about April 20, 1960, the employees in the reproduction unit duplicatedthe Union's seal on the Company's Xerox Processor for use as stickers on theirprivate automobiles.Prior to this time, these employees had been permitted without,prior request or approval by the Respondent to use its equipment for duplicationof personal papers and pictures of all types and had even been assisted in theirpersonal work by their supervisor, John Orvosh.On April 21, the employees foundthat the union seals which they had reproduced had been removed from theirdrawers.That afternoon the employees were called to a meeting and told bySuperintendent Simo that he knew that they had filed a petition to be representedby the Union and that they were spending too much time during their coffee breaksin discussing union activities.Simo also told the employees that he had evidencebefore him that they had used the Company's reproduction equipment to reproducelabels for the UnionB Simo warned the employees that there would be no morepersonal work on the reproduction machines other than that approved or assignedto them by Supervisor Orvosh, that discussion of the pros and cons of the Union"must be done on their own time outside the Company premises . . . and thatdrasticmeasures would be' taken if these extra activities . . . did not cease afterthis warning." 104.Concluding findings in respect to the allegations of interference, restraint, andcoercion of employeesThe General Counsel contends that the interrogations and conduct of the Re-spondent described hereinabove constitute violations of Section 8(a)(1) of the Act."In respect to the April 5 meeting between Capsalis and the employees and theprivate talks a few days later between Capsalis, Mast, and Manzagol, the Respondent,relying on the Board's decision inBlue Flash Express, Inc.,12contends that Capsalis'whenasked by Respondent'scounselwhether he had asked them why they joined theUnion, he denied so doingMoreover, although Capsalis admitted that he had told theemployees that they did not need a union to represent them, he denied that he was"opposed to theunion" and testified that he was "not opposed to unions" and that hehad "no feeling either way" as to whether the employees involved were represented by aunion.I regard these latter responses as incredible in the light of Capsalis' admittedattempts to dissuade employees from adhering to representation by the Union. In gen-eral, I have concluded from my study of the record and his demeanor that Capsalis' testi-mony was neither frank nor forthright and was apparently motivated only by what he atthe moment regarded as most favorable to Respondent's interests8 The testimony regarding the private discussion between Capsalis and Manzagol waselicited by Respondent's counsel from Capsalis.Significantly, in a prior affidavit to theBoard (General Counsel's Exhibit No. 8), Capsalis did "not recall having a private talkwith Manzagol around this time."No explanation was given by Capsalis for the laterimprovement of his memory8 Evidently the missing union seals.10 See memo from Simo to the personnel director (Respondent's Exhibit No. 2).11 Although the complaint does not allege as a violation of the Act the limitations im-posed by Respondent on the privilege of using the reproduction equipment for personaluse, the Respondent did not object to the testimony regarding it and the issue was fullylitigated and briefed by the parties.Accordingly,I shall consider and disposeof the issuethus raised.is 109 NLRB 591. THE BENDIX CORP., RESEARCH LABORATORIES DIVISION605interrogation of employees regarding their union adherence and their reasonsfor desiring a union, and his efforts to dissuade them from further union adherence,did not interfere with, restrain, or coerce the employees in their rights. I do notagree.In theBlue Flashcase,supra,the Board held that although interrogation ofemployees regarding their union affiliation or sympathies is not unlawfulper se,itslegality depends on "whether, under all the circumstances, the interrogationreason-ably tends to restrain or interfere with employees in the exercise of rights guaranteedby the Act." InBlue Flash,the Board pointed out that the interrogation had alegitimate purpose, was accompanied by assurances against reprisals, and occurredin an atmosphere -free from antiunion animus.Here, unlikeBlue Flash, theinterro-gation was not engaged in for the lawful purpose of determining whether the Unionhad a majority and the Company should, therefore, recognize it.The only purposeasserted for the interrogation in this case was to determine why the employeeswanted the Union and to dissuade them from adhering thereto.Capsalis havingbeen apprised by the employees that they unanimously desired union representation,his questioning of the employees as to why they wanted the Union and as to theirproblems was an obvious effort to undermine the Union's majority status and to dealindividually with the employees instead of with their representative.Thus, it canhardly be said that the objective of Respondent's interrogation was lawful.Further-more, unlikeBlue Flash,Capsalis offered no assurances to the employees againstreprisals and demonstrated opposition and animus to the representation of the em-ployees by the Union.Moreover, Capsalis' statement at the April 5 meeting thathe could makeno promisesbecause he was legally prohibited from doing so, hisstatement at ,that meeting that the employees did not need a union and that some-thing could be worked out to resolve the employees' problems, and his similarstatement to Employee Manzagol a few days later, clearly implied promises ofbenefit to the employees in exchange for renunciation of the Union.Finally,Capsalis' statement to employee Mast that union affiliation might cause him diffi-culty in securing other employment was, in context, a subtle threat that Mast's op-portunity for employment by Respondent in any capacity other than as a lithographerwould be in jeopardy if he persisted in his union affiliation.For all of the fore-going reasons, I regard Respondent's reliance on the Board'sBlue Flashdoctrine asmisplaced on the facts herein.In a recent case,13 the Board said:We find that [the Employer's] inquiries as to the employees' sympathies forthe Union or what they expected to gain through organizing,and other state-mentsthat any problems between the employees and the Employer could beresolved without union representation.exhibit the . . . promissory thrustforbidden by the Act.[Emphasis added.]I regard this decision as applicable to the interrogations conducted by Capsalisherein.Accordingly, I find and conclude that Capsalis' interrogation of employeeson April 5 and a few days thereafter,concerningtheir union membership and de-sires, and the implied promises of benefit and threat of reprisal contained therein,constituted interference, restraint, and coercion of employee,-' rights guaranteed bythe Act, and thereby Respondent engaged in unfair labor practices within the mean-ing of Section8 (a) (1) of the Act.We come now to the consideration of whether the April 21 statement by Super-intendent Simo to the employees, that further discussion of the Union "must bedone on their own time outside the Company premises or drastic measures wouldbe taken," 14 constitutes restraint or coercion of employee rights in violation ofSection 8(a)(1) of the Act.The Board's decisions recognize that an employer, inthe exercise of his right to control the use of his property and to obtain the bestproductive efforts of his employees, may lawfully impose reasonable rules relatingto their behavior for the purpose of preserving and protecting his property and main-taining order, discipline, and efficiency in the plant.As the Board said inPeytonPacking Company, Inc.,49 NLRB 828, 843, enfd. 142 F. 2d 1009 (C.A. 5), cert.denied 323 U.S. 730:The Act, of course, does not prevent an employer from making and enforcingreasonable rules governing the conduct of employees on company time.Work-ing time is for work. It is therefore within the province of an employer topromulgate and enforce a rule prohibiting union solicition during working18Barney's Supercenter,Inc,128 NLRB 1325.14Respondent's Exhibit No 2 In view of the clear language of this exhibit,I reject aswithout merit Respondent's contention that the prohibition of union discussion was limitedto employees'working time. 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDhours.Such a rule must be presumed to be valid in the absence of evidencethat it was adopted for a discriminatory purpose.Since the rule as promulgated prohibited employees fromengagingin lawful con-certed activities at the plant on their owntime,that is during coffee breaks, lunchhours, and before and after working hours, and no special circumstances wereshown that such a broad rule was necessary, it clearly interfered with the employees'rights and thereby violated Section 8 (a) (1) of the Act.15We come finally to the question of whether the withdrawal of the privileges pre-viously accorded to employees to utilize the reproduction equipment for personalwork during their spare time, constitutes a violation of Section 8 (a)( 1 ) of the Act.Simo's conclusionary testimony that the restriction on personal work was necessarybecause it interfered with production was not supported by either Supervisor OrvoshorAssistant Supervisor Scarmaes, Respondent'switnesseswho were in the bestposition to know if that were so.Moreover, the testimony of the General Counsel'switnesses, that the personal work was only done during "spare" time was uncon-tradicted.Accordingly, I reject Simo's testimony that the restriction on personalwork was necessary and conclude that the withdrawal of the privilege, as shownby the context of Simo's remarks at the April 21 meeting, was motivated by theCompany's hostility to the union representation of its employees.Accordingly, Iconclude that by withdrawing the privilegeof usingtheCompany's reproductionequipment for personal work because of antiunion considerations, the Respondentinterfered with, restrained, and coerced employees in the exercise of their Section 7rights, and engaged in unfair labor practices within the meaning of Section8(a)(1)of the Act. 16C. The discriminatory discharge of Harold L. HuntAs aforestated, the complaint hereinallegesthat Respondent's discharge of HaroldL. Hunt on April 12, 1960, was discriminatorily motivated and an unfair labor prac-ticewithinthe meaningof Section8(a)(3) and(1) of the Act.Hunt was hired by Respondent on May 11, 1959, and worked in Respondent'sreproduction unit, principallyon a machinecalled a Xerox Processor, manufac-tured by the Haloid Company and leased by Haloid to Respondent.All of theother employeesin thereproduction unit, as well as the supervisorand assistantsupervisor, also perform work on the Xerox Processor.The Xerox Processorisa machineused for producing a copy or a master fromwritten,printed, typed, or drawn material.Multiple copies can be made from themaster onan offset press.The machine functions by putting an electrical chargeupon a plate and transferring the charge through the use of a dry developing pow-der called "tone"to the master.Two types of trays, called a line tray and a tonetray,are usedand inserted in the Xerox Processor in connection with its operation.They are made ofstainlesssheet steel and are identicalin size andappearanceexcept that the tone tray has a cover plate whereas the line tray does not.Anotherdifference is that the tone tray apparently is used to produce "heavy coverage" orgreater contrastand detailthan the line tray.Both trays have flanges or "pivotpins" extendingfrom bothsidesof the tray at the center.These pins are made ofmetal and are approximately V2-inch in diameter and 1 inch in length.17They areattached to the sheet metalsidesof the trays by spot welds.One of the operationsin the production of a copy or master on the Xerox Processor is to slide the tonetray out of the machine and to sway it back and forthon anextension arm of theProcessor by means of the pivot pins, for the purpose of evenly distributing thedeveloping tone and to drop the excesstoneto the bottom of the tray.18Accord-ing to the manufacturer's operating manual for the machine, excess particles of toneshould be removed "by tapping firmly on the edge of the plate frame." 19On April 12, 1960, at about noon, Hunt was working on the Xerox Processormaking a copyor a master of somematerial and was cascading the tone tray.Ashe had been instructed by Supervisor John Orvosh, Hunt tapped the top and sidesof the tone tray to remove the excesstonefrom the copy or master.20While thus16Walton Manufacturing Company,126 NLRB 697.19 By this finding, I do not intend to imply that the 'Company cannot lawfully prohibitthe use of its equipment for personal work if the prohibition is not discriminatorily moti-vated.Imerely conclude that in this instance, the prohibition was discriminatorilymotivated.17 See General Counsel's Exhibit No 10.19This operation is called "cascading."19 General Counsel's Exhibit No 2.20 This method of removing excess tone was contrary to that prescribed by the manual. THE BENDIX CORP., RESEARCH LABORATORIES DIVISION607engaged, one of the pivot pins pulled away the sheet metal side of the tray to whichitwas attached 21This made the tray useless for further work.Since SupervisorOrvosh was out of the plant when this occurred, Hunt immediately reported toAssistant Supervisor Scarmaes that the tray was broken.Scarmaes walked over tothe machine and looked at the broken tray.Then Scarmaes telephoned the HaloidCompanyto arrange for a service representative to either repair or replace thetray.22Shortly after the tray broke, Hunt went to lunch.On his return to thereproduction room, Hunt suggested to Supervisor Orvosh who, in the interim, hadreturned to the plant, that aline tray be adapted for use as a tone tray, but Orvoshdid not accept the suggestion.23Orvosh did not then or at any time that dayquestion Hunt regarding the cause of the break.About 5 minutes before quittingtime that day, Hunt was called to the office of Personnel Director Capsalis and pur-suant to the recommendation of Superintendent Simo, was advised that he was dis-charged for "wilfull [sic] destruction of company property." 24According to Respondent's witnesses Assistant Supervisor Scarmaes and SecuritySupervisor Beksa who gave virtually identical testimony regarding the manner inwhich the tone tray was broken, they were standing in the front of the reproductionroom about 10 feet away from the Xerox Processor engaged in discussing a job forBeksa which was then in the reproduction unit, when their attention was attractedto Hunt by a loud "banging"; they turned and saw Hunt strike the tone tray twicewith his hands with considerable force as a result of which the tray broke; 25 Scar-maesthen walked over to Hunt's machine and asked Hunt why he had handled theequipment so roughly;Hunt replied,"So what, this is oneway notto get a goodprint";Beksa and Scarmaes then resumed their discussion of Beksa's job in thereproduction unit and then Beksa left.Although Beksa's position with Respondentadmittedly included responsibility for Respondent's plant and equipment,both Beksaand Scarmaes testified that Beksa did not walk up to the Processor to examine thetray after it broke, did not talk to Hunt regarding his rough handling of the Proces-sor, and, when Scarmaes returned to the front of the room after inspecting the trayand speaking to Hunt, neither he nor Scarmaes mentioned or discussed the abuseof the Xerox Processor which allegedly had just occurred in their presence.I am satisfied from the entire record and my personal observation of the wit-nesses and the Xerox Processor and trays in the hearing room, that I can place noreliance whatsoever on the credibility of either Beksa or Scarmaes and that theirversion of how and-what caused the tone tray to break is a complete fabrication.My reasons for these conclusions are manifold.1.After Beksa purportedly had demonstrated on the Xerox Processor in thehearing room, the amount of force used by Hunt in "banging" the tone tray, I ob-served for the record that the tray upon which Beksa had demonstrated showed nosign of any damage.Later,Beksa testified that he had not used the same amountof force as Hunt because he did not want to damage the tray on which he had de-monstrated.Since Beksa's prior demonstration was purportedly intended to showme the amount of force used by Hunt on the tone tray, I consider his latter testimonyas an obvious effort at advocacy to counteract the effect of my prior observationthat the demonstration had caused no damage to the tray.2.Althoughas aforestated,Beksa's position with the Respondent as supervisorof security included responsibility for the protection of the plant and its equipmentagainst theft and damage, he apparently did not place any significance to the incidentat the time it occurred since he did not walk over to the machine to examine it, didnot interrogate Hunt regarding the reason for his alleged rough handling of theequipment, and did not even mention or inquire about the incident when Scarmaesreturned to where he stood after the latter had examined the tray.A person inBeksa's position who had just observed abuse of equipment as described by himwould undoubtedly have conducted an immediate investigation.Beksa did not.Significantly, although asked, Beksa was unable to furnish any plausible explana-21 See General Counsel's Exhibit No 9.22 The foregoing version of how the tone tray broke is based on the credited testimonyof Hunt which was corroborated by employee Mast who was working alongside of Huntwhen the pivot pin pulled away from the tone tray.23On the following day, as suggestedby Hunt,the Haloid service representative adapteda line tray for temporary use as a tone tray, and subsequently Haloid provided Respondentwith a new tone tray,allwithout cost to the Respondent.24General Counsel's Exhibit No 5.25 At the request of Respondent's counsel, Beksa demonstrated on the tone tray of theXerox Processor which Respondent had brought to the hearing room, the manner and theamount of force with which Hunt had struck the tray.His demonstration caused nodamage to the tone tray upon which he demonstrated. 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion for hisomissionsin these respects. I regard Beksa's conduct at the time thetone tray broke gas incompatible with what he testified he observed and therefore donot believe he observed that to which he testified.3.Beksa's testimonywas inconsistentand contradictory in other respects:(a) Beksa'stestimony that he resumed the discussion of his job with Scarmaesafter Scarmaes returned from inspecting the damaged tray, is inconsistent with hisaffidavit to the Board 26 that he "heard a loud bang just as I started to leave" thereproduction room at the conclusion of the discussion.(b) Beksa testified at the hearing that he reported to Personnel Director Cap-salison April 12, what he had observed in respect to Hunt's alleged rough treat-mentof the Xerox Processor. In his affidavit to the Board, Beksa said: "ThatafternoonMr. Capsalis asked me into his office.Hunt was there when I arrived.Capsalis asked me ifIwaspresent and saw what happened in the reproductionroom.I said I was.I did not relate the incident to Capsahs then or any othertime.Itwas reported to him through Simo."When confronted with the obviouscontradiction between his testimony that he had reported the incident to Capsalisand his affidavit that he did "not then or any other time relate" the incident to Cap-salis,Beksa testified that he regarded the word "relate" to mean a voluntary act onhis part.I regard the attemptedexplanationas incredible.(c)Beksa also testified that from his position in the reproduction room, he couldnot seethat the pivot pin had broken away from the side of the tone tray. Laterhe testified that he could see from that position that the pivot pin had broken, adirect contradiction of his earlier testimony.(d) Beksa's testimony regarding his written report of this incident,27 prepared 6days after it occurred, vacillated.At first he denied that anyone told him to pre-pare a report, then he testified that he could not recall and finally testified that "noone did."4.Like Beksa's, the testimony of Scarmaes was also inconsistent and contradictory:(a)On cross-examination,Scarmaesspecifically denied that he had reportedthe incident to Capsalis.However, in his affidavit to the Board, Scarmaes said,"Later that day Mr. Capsalis calledme to hisoffice and asked about the incidentand I related what happened." Thus,Scarmaes'affidavit flatly contradicts his testi-mony that he did not "discuss" or "report" the incident to Capsalis.(b)A number ofwitnessesfor the General Counsel testified that several daysafterHunt's discharge, Scarmaes told them that nothing could have been done tosaveHunt's job because "the axe was sharpened and ready to fall." Scarmaesadmitted at the hearing that he made this statement to the employees 28However,in his affidavit to the Board, Scarmaes specifically denied making the statement thatthe axe was ready to fall.For all of the foregoing reasons as well as their de-meanor onthe witnessstand,I do not credit the testimony of either Beksa orScarmaes in respect to themanner inwhich the tone tray of the Xerox Processorwas broken 29.In addition to my belief in the testimony of Hunt and Mast in respect to themannerinwhich the tone tray broke, there are other facets of the record hereinwhich convince me that the damage to the tone tray was not the result of any mis-conduct on the part of Hunt. The repairman of the Haloid Company testified thatthe proper way of removingexcessdeveloping tone from a copy or master is,according to Haloid's operationmanual,to tap the frame of the plate, not thetray, as Hunt was instructed to do.Continued tapping of the tone tray, therebyputting pressure on the pivot pins, could readily have caused a weakening of themetal at the point where the pivot pins are welded. Indeed,a linetray broughtto the hearing by the Respondent, which had not been abused as Hunt was allegedto have abused the tone trayin issue,had several cracks in the metal at the pointwhere the pivot pins are attached to the tray.The Haloid repairman testifiedthat he had observed other tone trays with similar breaks at the pivot pins andthat if the operator's instructionswere not correct,as wasthe case here, the traysbreak sooner.Moreover, the repairman testified that the Haloid Company wasnow workingon a new model of a tonetray witha larger pieceof metal weldedto the pivot pins,thus suggestingthat the type of tone tray upon which Hunt hadworked was structurally weak at that point.That inference is further buttressed,B General Counsel'sExhibit No. 6.n Trial Examiner's Exhibit No 1.'sAlthough he protested that his statement regarding the "axe" was misinterpreted,Scarmaes was unable to give a plausible explanation of what lie meant thereby29Moreover, I find it difficult to believe that if Hunt had intended to abuse the Processor,for which no reason is suggestedby the record, he would do so in the presence of theCompany's security supervisor and his assistant supervisor. THE BENDIX CORP., RESEARCH LABORATORIES DIVISION609'by the fact that just 15 months earlier, in December 1958, another tone tray usedby the Respondent was broken by employee Manzagol in exactly the same mannerand in the same spot as that on which Hunt worked on April 12.30 Finally, I amconvinced that Hunt's operation of the machine was not negligent or improper bythe fact that the Haloid Company did not charge Respondent to replace the damagedtone tray in question although, according to its service representative, charges aremade when equipment failures are caused by negligent operation.31 In view of allthe foregoing, I am persuaded and find that the damage to the tone tray was not dueto any abuse of the Xerox Processor on the part of Hunt.32Having concluded that Hunt had not engaged in the conduct for which he wasdischarged, the question still remains as to whether the General Counsel has estab-lished that his discharge was discriminatorily motivated to discourage adherenceto the Union by the other employees in the reproduction unit.The Respondentcontends that its discharge of Hunt was predicated on its reliance on the allegedreport of Security Supervisor Beksa and Assistant Supervisor Scarmaes that Hunthad abused the Xerox Processor and not because of its hostility to the Union.Myown appraisal of the record and of the credibility of the witnesses persuades me thatHunt's summary discharge was not based on reliance on the alleged report of Beksaand Scarmaes of Hunt's alleged misconduct.My reasons for this conclusion areas follows:According to Respondent's witnesses Superintendent Simo and Personnel DirectorCapsalis,Hunt was discharged by Capsalis pursuant to the recommendation ofSimo after the latter had been advised of Hunt's alleged abuse of the Processorby Beksa and Scarmaes. Simo admitted that other than receiving a telephone reportfrom Beksa and speaking to Scarmaes, he made no investigation of the incidentbefore he recommended Hunt's discharge to Personnel Director Capsalis for willfuldestruction of company property. Indeed, Simo did not go to the reproductionroom to view the extent of the damage, did not attempt to ascertain from the otheremployees in the reproduction room their version of the incident, and did not evenspeak to Hunt to ascertain whether and/or why he had willfully abused the Processor.I do not regard Simo's omissions in these respects as mere oversights.Even as-suming that Simo was too busy 33 at the time he received the alleged report to in-vestigate, there was no compelling need for Hunt's summary discharge that sameday without a proper investigation of the incident.Such an investigation wouldhave disclosed, as found above, that (1) the damage to the tone tray was theresult of normal operation of the Xerox Processor, accelerated by the tapping ofthe tone tray pursuant to Supervisor Orvosh's instructions which were contrary tothe manual for proper operation; (2) all the other employees in the reproductionroom also worked on the Processor from time to time; (3) identical damage to thetone tray had occurred before without abuse of the equipment; (4) the HaloidCompany did not regard the damage as due to improper operation since it made nocharges for the repairs made by its service representative or for the substitutionof a new tone tray; and (5) another tray not so allegedly abused had developedcracks at the pivot pins indicating a structural weakness in the construction of the80 See General Counsel's Exhibit No 4-K.No discipline to Manzagol resulted.81Although requested by me, the Respondent did not bring to the bearing the contractbetween it and Rabid in respect to the Xerox Processor32 In reaching this conclusion, I am cognizant of the fact that the Rabid serviceman whomade the temporary repairs to the tone tray on the day following Hunt's discharge wroteon his service report "miss use [sic] of equipment by operator."However, as the recordshows, the service representative was not an expert, had no knowledge of metallurgy,did not witness the operation of the equipment and thus was not qualified to give experttestimony regarding the cause of the break.Moreover, since as aforestated, the XeroxProcessor was also worked on by all the other employees as well as by the supervisor andassistant supervisor in the reproduction unit, the "miss use" which caused the tone trayto break could have been attributable to any and all of the others who worked on theProcessor and did not necessarily refer to HuntAlthough I do not rely thereon, it is interesting to note that on Hunt's claim for un-employment compensation, despite the testimony of Beksa and Scarmaes, the referee sec-tion of the Michigan Employment Security 'Commission arrived at the conclusion that"the employer failed to submit a scintilla of proof in support of the charges" that Hunthad engaged in "misconduct" in connection with his work.General Counsel's ExhibitNo 3.83 Simo was not so busy that he did not take the time to speak both to Scarmaes andto Capsalis.599198-62-vol 131-40 610DECISIONSOF NATIONALLABOR RELATIONS BOARDtray at that point.Since to investigate before discharging an employee wouldappear to be the normal course of action absent other considerations,I do notcredit Simo's testimony that he relied on Beksa's report of the alleged abuse to theProcessor.Moreover,I find it difficult,ifnot impossible,to believe that eitherBeksa or Scarmaes made a false report to Simo concerning Hunt's alleged abuse ofthe Processor.No reason for them to do so appears in the record herein.Since I am convinced that Hunt did not abuse the Processor and that the testi-mony concerning the alleged abuse is false,I am impelled to the obvious conclusionbased on Respondent'shostility to the Union hereinbefore found,itsknowledge ofHunt's adherence thereto,and Simo's recommendation to discharge Hunt for willfuldestruction of property without investigation,that the breakage of the tone traywas seized upon by Simo as a pretext to discharge Hunt and thereby to discourageits remaining employees from further adherence to and membership in the Union 34I am likewise convinced that the actual discharge of Hunt by Personnel DirectorCapsalis was motivated by the same discriminatory reason which prompted Simo'srecommendation to discharge.According to Capsalis whom I,as aforestated,35generally discredit,he was advised by Simo regarding the incident of the brokentone tray and Simo recommended to him that hunt be reprimanded,disciplined oreven fired.36Capsalis testified that it was Simo who used the word"wilful" inconnection with his recommendation to discipline Hunt.Capsalis further testifiedthat he thereupon interviewed Beksa and Scarmaes 37 and decided to discharge Huntbefore he called him in and heard his version of the incident.38On the entire record including the numerous contradictions in Capsalis'testi-mony, my disbelief of the testimony of Beksa, Scarmaes,Simo and Capsalis, theperemptory manner in which Hunt was discharged without investigation,my con-clusion that Hunt did not abuse the Xerox Processor,Hunt's known adherence tothe Union and Respondent's hostility to the Union representation of its reproduc-tion employees,I find and conclude that the broken tone tray was utilized as apretext by Respondent to rid itself of Hunt to discourage its other employees fromcontinuing in their adherence to the Union.Accordingly,I find and conclude thatby its discharge of Hunt, Respondent discriminated in respect to hire and tenureof its employees,thereby discouraging membership in the Union in violation ofSection 8(a) (3) and (1)of the Act.39IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring inconnection with the operations of the Respondent described in section I, above,34 I am further persuaded to this conclusion by my disbelief,generally,in the veracityof Simo, who although superintendent of Respondent's graphic arts department,stretchedcredulity by testifying that he had no authority to discharge employees but merely torecommend discharge,and that on several occasions,his recommendations to dischargewere not followed.Cross-examination developed that the latter testimony was based onlyon one incident,the failure of Orvosh,a subordinate supervisor,to recommend, as sug-gested by Simo, the discharge of Hunt. Simo admitted that he did not require Orvosh'sconsent to discharge Hunt.Moreover,Simo also admitted that he signs all the termina-tion notices of employees in his department.On the record,I find and conclude thatcontrary to his testimony,Simo possessed authority to discharge and that only the me-chanics of termination were vested in Personnel Director Capsalis.85 See footnotes 7 and8, supra.Contrary to Capsalis,Simo's testimony was that he recommended only discharge.87 As hereinbefore noted,Scarmaes denied on cross-examination that he reported the in-cident to Capsalis,and Beksa'saffidavit to the Board stated that he did not relate theincident to Capsalis"then or any other time "sa After Capsalis realized the implication of his testimony that he decided to dischargeHunt before he had even spoken to him, be later testified that his prior testimony "mighthave been in error " I do not credit Capsalis' latter testimony and conclude that thedecision to discharge Hunt, whether Simo's or Capsalis',was made before Hunt was calledin and given an opportunity to relate how the tone tray broke.In this respect,I creditHunt's testimony that he was advised by Capsalis that he was fired as soon as he enteredthe latter's office.sa I reject as without merit the suggestion in Respondent's brief(p.14) that sinceHunt was not"a leader in the union organizational movement," there can be no findingthat his discharge was discriminatorily motivated.As stated by the Court of Appeals forthe Fifth Circuit, "The fact that respondent retained some union employees does notexculpate him from the charge of discrimination as to those discharged."N.L.R.B v.W. C. Nabors d/b/a W. C. Nabors Co.,196 F. 2d 272, 276(C.A. 5). CHECKERTAXI COMPANY, INC.611have a close,intimate,and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputes burdening and ob-structing commerce and the free flow thereof.V.THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,Iwill recommendthat itcease anddesist therefromand take certainaffirmativeaction designed to effectuate the policiesof the Act.Having foundthat Harold L. Huntwas discriminated againstwith respect to hishire and tenure of employment,I shall recommendthat theRespondentbe orderedto offer him immediate and full reinstatement to his formeror substantially equiv-alent position,without prejudiceto his seniorityor other rightsand privileges, andmake himwhole for anyloss of earningshe may have suffered because of thediscrimination againsthim, by paymentof a sum of money equal to the amount henormally would have earned as wages fromthe date of his discharge to the date ofthe offerof reinstatement,less his net earnings during saidperiod,with backpaycomputed on a quarterly basis in the manner establishedby the Board in F. W.Woolworth Company,90 NLRB 289, 291-294.I shall also recommendthat theRespondent make availableto theBoard, uponrequest, payrolland other recordsto facilitate the determination of the amounts due under this recommendedremedy.In view of the nature of the unfairlaborpracticescommitted,the commission ofsimilar and other unfair labor practicesreasonablymay be anticipated.I shallthereforerecommendthat theRespondentbe orderedto cease and desist from inany manner infringing upon rights guaranteed to its employeesby Section 7 of theAct.Upon the basis of the foregoing findings of fact and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Local 9,Amalgamated Lithographers of America is a labor organizationwithin the meaning of Section 2(5) of the Act.2.By discriminating in regard to the hire and tenure of employment of HaroldL. Hunt, thereby discouraging membership in Local 9, Amalgamated Lithographersof America,Respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (a) (3) ofthe Act.3.By the foregoing conduct and by interrogating employees in respect to theirunion membership,activities and desires,promising benefits, threatening reprisals,prohibiting employees from union discussion at the Company'spremises withoutlimitation as to time,and by withdrawing privileges of the employees,all to dis-courage the continued membership of its employees in the Union,Respondent hasinterfered with, restrained,and coerced employees in the exercise of rights guar-anteed in Section 7 of the Act and thereby has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce.[Recommendations omitted from publication.]CheckerTaxi Company, Inc.andLouis LinzerChecker Taxi Company, Inc.andDominic AbataChecker Taxi Company, Inc.andGeorgeW. WeaverChecker TaxiCompany, Inc.andDominic AbataChecker TaxiCompany, Inc.andJamesJ.GordonYellow CabCompanyandDominic AbataYellow CabCompanyandDominic AbataYellow CabCompanyandJamesJ. GordonYellow CabCompanyandGordon Phinisey131 NLRB No. 96.